PeR CoRiam.
We concede this is a very close case. Even so, in view of the fact that a motor vehicle approaching the intersection involved from the north of Rockford Street cannot be seen until it arrives at or near the crest of the hill, approximately 145 to 150 feet from the intersection, we think the evidence of the plaintiff, when considered in the light most favorable to her, as it must be on a motion for nonsuit, is sufficient to carry the case to the jury.
*247We think there is a substantial difference between the factual situation in the case of Howard v. Melvin, 262 N.C. 569, 138 S.E. 2d 238, and the present case. There, the evidence tended to show that plaintiff had stopped at a stop sign 39 feet away from the intersection with the dominant highway, and proceeded to enter the intersection without looking again to see if any traffic was approaching from either direction. The evidence further tended to show that had the plaintiff looked before entering the intersection, he had a clear view for one-quarter to one-half mile to the south, the direction from which the car was traveling that collided with his truck.
The judgment below is
Reversed.